Citation Nr: 0701970	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sickle-cell 
thalassemia.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from July 1981 to 
August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  When the claim was originally appealed, the issue on 
appeal was whether the veteran had submitted new and material 
evidence sufficient to reopen his claim.  The Board found, in 
a Decision/Remand dated October 2005, that the veteran had 
indeed submitted new and material evidence.  Thus, the claim 
was reopened.  The Board then remanded the claim for the 
purpose of obtaining additional evidence.  The claim has 
since been returned to the Board for review.


FINDINGS OF FACT

1. The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's sickle-cell thalassemia existed prior to 
the veteran enlisting in the US Army.  

3.  The veteran now suffers from sickle-cell thalassemia.  

4.  A medical doctor has opined that the veteran's sickle-
cell thalassemia was aggravated by the veteran's military 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's sickle-cell thalassemia was aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for sickle-cell 
thalassemia.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2006), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).

The veteran has admitted that he was suffering from sickle-
cell thalassemia prior to his entrance onto active duty.  
However, he contends that the disability was aggravated by 
his military service.  As such, he asks that VA benefits be 
granted for the disability.  

As a result of the Board's Remand of October 2005, a consult 
was accomplished by a doctor in the Hemic Disorders Clinic of 
the VA Medical Center.  This occurred in April 2006.  The 
doctor was asked to comment on whether the veteran's disorder 
began in or was permanently aggravated by the veteran's 
military service.  Upon reviewing the veteran's file, the 
doctor wrote:

The diagnosis of sickle/beta-thal is 
substantiated by hemoglobin 
electrophoresis.  This is an inherited 
condition.  Thus, [the veteran] had this 
all of his life.  Therefore, the 
condition existed before, during and 
after military service.  The physical 
stress of military exercise could 
reasonably result in precipitation of 
sickle crisis in this condition.  The 
veteran's medical history documents 
admissions on several occasions for 
sickle crisis after military service.  In 
my opinion, these episodes would have 
occurred whether or not he had had prior 
military service.

A contrary opinion was provided by a Doctor E. R. Eichner, 
Professor Emeritus of Medicine, University of Oklahoma Health 
Services Center.  The opinion is dated September 2006.  Dr. 
Eichner agreed with the VA doctor with respect to the 
veteran's disorder being present since birth.  However, Dr. 
Eichner further opined:

	. . . His condition also makes him 
vulnerable to sickling crises from 
strenuous exercise.

[The veteran's] condition was aggravated 
by service. . . . 

Army doctors were slow to link this 
exertional syndrome to his sickle-
thalassemia.  He had negative workups for 
other conditions, such as arthritis and 
myositis.  He even had a treadmill test 
to "observe at what point symptoms 
develop" and to explore a hypothetical 
metabolic muscle disorder.  He got to 
maximal heart rate 183 before he quit at 
19 minutes with leg pain that soon 
resolved.  This pain likely was from 
exertional sickling.

	. . . The [Army] doctor suspected 
exertional sickling crises and proscribed 
running until the workup could be 
completed.  

I disagree with [the VA doctor] and the 
Physical Evaluation Board.  During [the 
veteran's] service, the required physical 
training triggered repeated bouts of 
sickling crisis.  It is known that 
military physical training can trigger 
sickling, not only in sickle-thalassemia, 
but even in sickle cell trait (1). . . . 
In other words, military service impaired 
the health of [the veteran] and may 
hasten his death.

In summary, it is far more likely than 
not that [the veteran's] sickle 
thalassemia condition was permanently 
aggravated beyond its natural progression 
during his military service and as a 
direct result of his military service.  

To put it in perspective, the veteran has submitted a 
doctor's opinion that corroborates his claim, and a VA doctor 
has provided a contrary conclusion.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.102 (2006).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that the veteran's sickle-cell 
thalassemia was aggravated by his military service, and as 
such, service connection is granted.


ORDER

Entitlement to service connection for sickle-cell thalassemia 
is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


